 Case 3:19-cv-00477-REP Document 14 Filed 10/03/19 Page 1 of 1 PageID# 140


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division



TREVOR FITZGIBBON,

     Plaintiff,

V.                                      Civil Action No. 3;19cv477

JESSELYN A. RADACK,

     Defendant.


                                  ORDER


     Having reviewed the Objection to Motion to Seal (EOF No. 12),

it is hereby ORDERED that the plaintiff and the defendant shall

file responses to the Objection to Motion to Seal {ECF No. 12) by

October 22, 2019 and shall serve the objector who shall file a

reply by November 6, 2019.

     The Clerk shall send a copy of this Order to Mr. Eugene Volokh

at the address reflected in the Objection to Motion to Seal.

     It is so ORDERED.



                                                 /s/
                                  Robert E. Payne
                                  Senior United States District Judge


Richmond, Virginia
Date: October 2, 2019
